Citation Nr: 0501938	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than December 27, 
2000, for the grant of service connection for lung 
impairment, including bullous lung disease with history of 
spontaneous pneumothorax and recurring pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to March 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO assigned a December 27, 2000, 
effective date for the grant of service connection for lung 
impairment, including bullous lung disease with history of 
spontaneous pneumothorax and recurring pneumonia.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in October 2003.  A 
transcript of this hearing has been associated with the 
claims file. 

FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
pneumonia, residuals of spontaneous pneumothorax, and 
pulmonary emboli, was denied in October 1975, January 1979, 
and February 1990.  

2.  The veteran filed a claim to reopen for entitlement to 
service connection for a lung impairment on December 27, 
2000.

3.  Prior to December 2000, there was no claim or informal 
claim for entitlement to service connection for a lung 
impairment.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 27, 
2000, for the award of service connection for lung 
impairment, including bullous lung disease with history of 
spontaneous pneumothorax and recurring pneumonia are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

A General Counsel opinion states that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 
38 U.S.C.A. § 5104.  In this case, the veteran's appeal 
arises out of his December 2000 claim for service connection 
for a lung impairment.  VCAA letters were sent in regard to 
that issue in June 2001 and August 2001.  The veteran was 
notified of the January 2003 rating decision which granted 
his claim for service connection.  His current claim for an 
earlier effective date relates to that claim, but arises 
after the beginning of the claims process.  The veteran was 
provided with notice of the decision in February 2003, and 
the notice included an explanation of the procedure for 
obtaining review of the decision.  A supplemental statement 
of the case issued in July 2003 provided the veteran with the 
applicable regulations regarding earlier effective dates, a 
statement of the reasons for the decision to deny an earlier 
effective date, and a summary of the evidence considered by 
the Secretary.  38 U.S.C.A. § 5104.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of an effective date earlier than December 
27, 2000, for the award of service connection for lung 
impairment, including bullous lung disease with history of 
spontaneous pneumothorax and recurring pneumonia.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).

In the case of new and material evidence received after final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's claim for service connection for a lung 
disability was denied three times prior to the current 
December 2000 claim.  In an October 1975 letter, the veteran 
was notified that his claim for service connection for 
disability of the lungs was denied.  In a January 1979 rating 
decision, service connection for a lung condition was denied.  
In a February 1990 letter, the veteran was notified that his 
claim for service connection for a lung condition was denied.  
The veteran was notified of these decisions and his appellate 
rights.  He did not appeal.  Therefore, the decisions are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).  

Since these decisions, and prior to the veteran's claim to 
reopen in December 2000, there is no evidence of a claim or 
intent to file a claim.  38 C.F.R. § 3.155.  There was no 
communication or action indicating an intent to apply for 
compensation for a lung impairment prior to December 2000.  
There are private medical records regarding the lungs from 
1994 and 1996.  However, there is no indication of any 
intention to apply for VA compensation benefits in those 
records.  Thus, the earliest possible effective date for the 
award of service connection for lung impairment, including 
bullous lung disease with history of spontaneous pneumothorax 
and recurring pneumonia disorder is December 27, 2000, the 
date of receipt of the reopened claim as noted by date stamp.

The Board notes that 38 C.F.R. § 3.157 is inapplicable to 
this case.  Prior to the award of service connection for lung 
impairment, the veteran did not have a formal claim for 
pension or compensation which had been allowed, nor did he 
have a formal claim for compensation disallowed for the 
reason that the service-connected disability was not 
compensable in degree.

At the October 2003 hearing before the undersigned Veterans 
Law Judge, the veteran asserted that since he originally 
filed his claim for service connection for a lung impairment 
in April 1975, 12 days after he got out of service, the 
effective date of his award of service connection for a lung 
impairment should go back to that date.  He stated that he 
would not have been denied back in 1975 if he had received a 
VA examination.  The Board notes that the veteran's claim for 
service connection for a lung impairment was denied in 
October 1975, January 1979, and February 1990.  The veteran 
was notified of those decisions and his appellate rights.  
The veteran did not appeal, and those decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Lack of a 
VA examination does not alter that finality, absent clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105.  Further, lack 
of evidence does not establish a material fact.  Lack of 
evidence does not constitute a valid claim of CUE.  Finally, 
a breach of the duty to assist cannot constitute CUE.  Cook 
v. Principi, 318 F.3d 1334 (2002).

The Board finds that the date of claim is controlling and an 
effective date prior to December 27, 2000, may not be 
assigned.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Although there are treatment reports prior to that date, they 
do not reflect any intention of the veteran to file a claim 
for service connection for lung impairment with VA.  
Furthermore, prior to December 2000, the veteran was not in 
receipt of compensation for any disability.  Therefore, the 
provisions of 38 C.F.R. § 3.157 are not applicable.  The 
Court has clearly recognized that pursuant to 38 U.S.C.A. 
§ 5110, the effective date of an award shall not be earlier 
than date of receipt of application therefore.  In addition, 
a specific claim must be filed.  38 U.S.C.A. § 5101.  Both 
statutes clearly establish that an application must be filed.  
See Wells v. Principi, 3 Vet. App. 307 (1992).  The Court has 
also addressed the effective date when the VA is presented 
with a previously denied claim.  Although the Secretary is 
required under 38 U.S.C.A. § 5108 to reopen claims that the 
Board of Veterans' Appeals has previously and finally denied 
when new and material evidence is presented, in this case 
such a reopening could not result in an earlier effective 
date because an award granted on a reopened claim may not be 
made effective prior to the date of receipt of the reopened 
claim.  38 U.S.C.A. § 5110(a); Lapier v. Brown, 5 Vet. 
App. 215 (1993). 

The Board finds that the preponderance of the evidence is 
against an effective date earlier than December 27, 2000, for 
the grant of service connection for lung impairment, 
including bullous lung disease with history of spontaneous 
pneumothorax and recurring pneumonia, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to an effective date earlier than December 27, 
2000, for the award of service connection for lung 
impairment, including bullous lung disease with history of 
spontaneous pneumothorax and recurring pneumonia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


